Banke, Presiding Judge.
The appellee, Singletary, filed suit against the appellant, Moore Group, Inc., and against Southeastern Fidelity Insurance Company seeking to recover benefits allegedly due her under a contract of automobile insurance. Southeastern Fidelity admitted that it had issued the policy in question, while Moore Group denied having issued the policy. The case is before us pursuant to our grant of Moore Group’s application for an interlocutory appeal from the denial of its motion for summary judgment.
In support of its summary judgment motion, Moore Group averred that it was not a party to the insurance policy in question; and the policy itself is consistent with this position in that it names Southeastern Fidelity Insurance Company as the sole insurer. Indeed, Moore Group further averred that it is not an insurance company. The appellee’s contention that Moore Group is nevertheless obligated on the policy is premised on the fact that certain documents received by her in connection with her claim were written on Moore Group’s letterhead, as well as on evidence that the investigator assigned to her claim was an agent of Moore Group. It is evident from the record that Moore Group owns several insurance companies, one of which is Southeastern Fidelity. Held:
As the undisputed evidence reveals that Moore Group is not an insurance company and that it entered into no contract with the ap-pellee, there is no basis upon which it can be held liable to her in the present action. See OCGA § 33-4-6. It follows that its motion for summary judgment should have been granted.

Judgment reversed.


Sognier and Pope, JJ., concur.